DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1-20 are pending 
Claims 1-20 have been examined 
Claim 2 is objected to 
Claims 1-20 are rejected
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Specification
The abstract of the disclosure is objected to because “pat” in the last line should read “part”.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.



Claim Objections
Claim 2 objected to because of the following informalities: “an” in line 3 of claim 2 should read “a”.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claim 2 the examiner does not understand “the predictive marker associated with predictive marker”. The examiner will interpret this to mean the predictive marker position associated with the predictive marker. Claim 3 is rejected by virtue of its dependency on claim 2.
Regarding Claim 12 the examiner does not understand “the predictive marker associated with predictive marker”. The examiner will interpret this to mean the predictive marker position associated with the predictive marker. Claim 13 is rejected by virtue of its dependency on claim 12.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
(Step 1) These claims are a process (1-10) and a machine (11-17)
(Step 2a prong 1)
Regarding Claims 1, 11, and 18 they recite identifying a group of predictive input features and predictive markers. Determining a per-marker proximate subset of the group of predictive input features for the predictive marker. Determining a per-feature correlation value. Determining a per-marker feature for the predictive marker. Determining one or more refined features for the group of predictive input features. Performing the predictive inference. Performing one or more prediction-based actions. (Identifying, determining, and performing are seen as observations and making judgements which are mental processes)
Regarding Claims 2 and 12 they recite determining a feature-marker predictive distance measure in the predictive geometric spectrum between the predictive input feature and the predictive marker associated with predictive marker and determining the per-marker proximate subset for the predictive marker based at least in part on each feature-marker predictive distance measure for a predictive input feature in the group of predictive input features. (Abstract Idea, this is a mental process determining is seen as making a judgement)
Regarding Claims 3, 13, and 20 they recite the predictive geometric spectrum defines one or more predictive spectrum units, the one or more predictive spectrum units comprise a target predictive spectrum unit for the predictive marker, and the feature-marker predictive distance measure for a predictive input feature in the group of predictive input features is set to a maximal value if the input feature position for the predictive input feature falls outside the target predictive spectrum unit. (Abstract Idea, this is a mental process of making a judgement)
Regarding Claims 4 and 14 they recite wherein determining the per-feature correlation value between a predictive input feature of the group of predictive features and the target feature comprises: determining a feature value for the predictive input feature; determining an association value for the predictive input feature and the target feature; and determining the per-feature correlation value based at least in part on the feature value and the association value. (Abstract Idea, this is a mental process determining is seen as making a judgement)
Regarding Claims 5 and 15 they recite the feature value for a predictive input feature in the group of predictive input features is determined based at least in part on a zygosity value for the genetic variant data object of the group of genetic variant data objects that is associated with the predictive input feature, and the association value for a predictive input feature in the group of predictive input features is determined based at least in part on a chi-square association value for the genetic variant data object of the group of genetic variant data objects that is associated with the predictive input feature with respect to the target feature. (Abstract idea, determining is a mental process)
Regarding Claim 6 it recites wherein the target feature is an ordinal categorical feature. (Abstract idea, this is a mental process of making a judgement)
Regarding Claims 7 and 16 they recite the group of predictive input features comprise a group of numeric feature data objects, the feature value for a predictive input feature in the group of predictive input features is determined based at least in part on a numeric value for the numeric feature data object of the group of numeric feature data objects that is associated with the predictive input feature, and the association value for a predictive input feature in the group of predictive input features is determined based at least in part on a Pearson correlation value for the numeric feature data object of the group of numeric feature data objects that is associated with the predictive input feature with respect to the target feature. (Abstract idea, this is a mathematical relationship)
Regarding Claim 8 it recites the target feature is a numeric feature, and the association value for a predictive input feature in the group of predictive input features is determined based at least in part on a Pearson correlation value for the predictive input feature with respect to the target feature. (Abstract idea, this is a mental process and mathematical relationship)
Regarding Claims 9, 17, 20 they recite determining the one or more refined features based at least in part on each per-marker feature for a predictive marker of the one or more predictive markers comprises: for each predictive marker of the one or more predictive markers that is associated with one or more related predictive input features in the group of predictive input features that belong to the per-marker proximate subset for the predictive marker, determining an investigation need indicator for the predictive marker based at least in part on the per-marker feature for the predictive marker and each per-feature correlation value for a related predictive input feature of the one or more related predictive input features; determining whether the investigation need indicator satisfies an investigation need threshold condition; and in response to determining that the investigation need indicator satisfies the investigation need threshold condition, performing a predictive correlation analysis on the one or more related predictive input features to determine a related subset of the one or more refined features. (Abstract idea, determining seen as making a judgement which is a mental process)
Regarding Claim 10 it recites wherein each predictive input feature of the group of predictive input features describes zygosity of a respective single-nucleotide polymorphism. (Abstract idea, this is a mental process of making a judgement)
(Step 2a prong 2)
(point out limitations that don’t integrate it)
This judicial exception is not integrated into a practical application because this method adds insignificant extra solution activity of applying a mental process to a computer system. 
claim 11 the apparatus comprising at least one processor and at least one memory including program code, the at least one memory and the program code configured to, with the processor.
claim 18 the computer program product comprising at least one non-transitory computer- readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions configured to

(step 2b)
This judicial exception is not integrated into a practical application because the abstract ideas are merely using a computer as a tool. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because are merely using a computer as a tool.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention 
was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 11, and 18 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Lamparter et al (IDS 04/07/2020, NPL cit#4) in view of Lorenzi et al (IDS 04/07/2020, NPL cit#6).
The claims are directed to a computer implemented method for performing predictive inference using custom-parameterized dimensionality reduction. 
Regarding claim 1 Lamparter et al teaches a graph of SNPs in a genome with their significance and association with a biological pathway. The examiner is interpreting this as identifying a group of predictive input features, wherein each predictive input feature is associated with an input feature position in a predictive geometric spectrum and Identifying one or more predictive marker, wherein each predictive marker is associated with a marker position in the predictive geometric spectrum (Lamparter Figure 1). Lamparter also teaches SNPs on the graph that are above a marker that denotes the genetic pathway these SNPs are interpreted as being in a per-marker proximate subset (Figure 1). Lamparter also teaches the y axis on the graph as the SNPs significance this is being interpreted by the examiner as being a per-feature correlation value for a predictive input feature and a target feature for each predictive input feature in a per-marker proximate subset. Lamparter teaches calculating a pathway score from p-values of independent pathway genes and fusion genes that integrate the associational signals from dependent pathway genes (Page 12 paragraph 4). This is being interpreted by the examiner as determining based at least in part on each per-feature correlation value for a predictive input feature in the per-marker proximate subset, a per-marker feature for the predictive marker. Lamparter also teaches methods for pathway scoring (Page 12 paragraph 5) this is being interpreted by the examiner to mean determining one or more refined features for the group of predictive input features based at least in part on each per-marker feature for a predictive marker of the one or more predictive markers. The examiner is interpreting refined features as a per-marker feature that has been shown to be statistically significant. Lamparter teaches number of pathways found to be statistically significant within a given trait being studied. This is being interpreted by the examiner as performing the predictive inference based at least in part on the one or more refined features to generate one or more predictions; (Figure 5) Lamparter is silent about performing one or more prediction-based actions based at least in part on the one or more predictions. 
	Lorenzi teaches a link between genes in Alzheimer’s Disease and using this information to suggest a therapeutic mechanism. This is being interpreted by the examiner as performing one or more prediction-based actions based at least in part on the one or more predictions.
	Regarding Claim 11, claim 11 is directed to an apparatus comprising at least one processor and at least one memory including program code, the at least one memory and the program code configured to, with the processor, cause the apparatus to at least perform the limitations of claim 1. Lampartner teaches their method can be run on a desktop computer (Page 11 paragraph 3). A desktop computer is being interpreted to meet all the limitations of the apparatus. 
	Regarding claim 18, claim 18 is the method of claim 1 as a computer program product. Lamparter teaches their method can be run on a generic desktop computer. This is being interpreted that they have a program that is able to accomplish the steps of method 1. 
	It would have been obvious to one of ordinary skill in the art before the effective filling date to have modified the teachings of Lamparter to incorporate Lorenzi to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to modify Lamparter with Lorenzi to make an educated course of action from the data being outputted. One would have had a reasonable expectation of success because Lorenzi is teaching using information to address the problems found. 

	Claims 2, 3, 12, 13 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lamparter (IDS 04/07/2020, NPL cit#4) and Lorenzi (IDS 04/07/2020, NPL cit#6) as applied to claims 1 and 11 above, and further in view of Poirion et al (Nature Communications 9, Article number: 4892).
Lamperter and Lorenzi teach a method of dimsionality reduction relating to correlation values of SNPs to a target feature in a subset of a genetic pathway.
Lamperter and Lorenzi do not teach determining, for each predictive input feature in the group of predictive input features, an feature-marker predictive distance measure in the predictive geometric spectrum between the predictive input feature and the predictive marker associated with predictive marker; and determining the per-marker proximate subset for the predictive marker based at least in part on each feature-marker predictive distance measure for a predictive input feature in the group of predictive input features.
	Regarding Claim 2 Poirion teaches a feature-marker predictive distance measure in the predictive geometric spectrum between the predictive input feature and the predictive marker associated with predictive marker (Figure 5 and Figure 6). These figures show the connection of genes enriched with SNVs connecting to the biological pathways they are a part of. Poirion teaches the per-marker proximate subset for the predictive marker based at least in part on each feature-marker predictive distance measure for a predictive input feature in the group of predictive input features (Figure 5 and 6). These figures show that the genes that associate with a pathway (per-marker proximate subset) are in close proximity to the biological pathways they are associated with. Regarding Claim 12, Lampartner teaches their method can be run on a desktop computer (Page 11 paragraph 3). A desktop computer is being interpreted to meet all the limitations of the apparatus.
	Regarding Claim 3 Poirion teaches the predictive geometric spectrum defines one or more predictive spectrum units, the one or more predictive spectrum units comprise a target predictive spectrum unit for the predictive marker (Figure 6). The figure shows multiple separate genes (predictive spectrum unit) that have SNVs associated to the biological pathways (target predictive spectrum unit). Poirion teaches the feature-marker predictive distance measure for a predictive input feature in the group of predictive input features is set to a maximal value if the input feature position for the predictive input feature falls outside the target predictive spectrum unit (Figure 6). The Ribosome and Basal transcription factors are isolated with no connecting genes to other pathways. This is being interpreted as the genes having a maximum distance value from other pathways due to not being connected. Regarding Claim 13, Lampartner teaches their method can be run on a desktop computer (Page 11 paragraph 3). A desktop computer is being interpreted to meet all the limitations of the apparatus.
	Regarding claim 19, claim 19 is the method of claim 3 adapted to a computer program product. Poirion teaches available code for their pipline. (Page 11 right column). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date to have modified the teachings of Lamparter and Lorenzi to incorporate Poirion to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to modify Lamparter and Lorenzi with Poirion to clearly point out the association between input features and their predictive markers. One would have had a reasonable expectation of success because Poirion is teaching using gene scores and their association to pathway scores. This was the same data being that Lamparter taught.

 		Claims 4, 5, 6, 7, 8, 10, 14, 15, 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lamparter (IDS 04/07/2020, NPL cit#4) and Lorenzi (IDS 04/07/2020, NPL cit#6) as applied to claim 1 and 11 above, and further in view of Balding (Nature Reviews Genetics 7, 781-791).
	Lamperter and Lorenzi teach a method of dimsionality reduction relating to correlation values of SNPs to a target feature in a subset of a genetic pathway. Lamparter and Lorenzi are silent about determining a feature value for the predictive input feature; determining an association value for the predictive input feature and the target feature; and determining the per-feature correlation value based at least in part on the feature value and the association value. The feature value for a predictive input feature in the group of predictive input features is determined based at least in part on a zygosity value for the genetic variant data object of the group of genetic variant data objects that is associated with the predictive input feature, and the association value for a predictive input feature in the group of predictive input features is determined based at least in part on a chi-square association value for the genetic variant data object of the group of genetic variant data objects that is associated with the predictive input feature with respect to the target feature. wherein the target feature is an ordinal categorical feature. The feature value for a predictive input feature in the group of predictive input features is determined based at least in part on a numeric value for the numeric feature data object of the group of numeric feature data objects that is associated with the predictive input feature, and the association value for a predictive input feature in the group of predictive input features is determined based at least in part on a Pearson correlation value for the numeric feature data object of the group of numeric feature data objects that is associated with the predictive input feature with respect to the target feature. The target feature is a numeric feature, and the association value for a predictive input feature in the group of predictive input features is determined based at least in part on a Pearson correlation value for the predictive input feature with respect to the target feature. 

	Regarding Claims 4 and 5: Balding teaches a feature value for three SNP genotypes as being 0, 1, and 2 that relate to zygosity (Figure 2) and Balding teaches using a Chi squared test to test the association to a null hypothesis of no association (Page 4 right column). Balding teaches co-effients for each SNPs are obtained for Logistic regression which is being interpreted as a per-correlation value of the model based on the feature value and association value (Page 5 right column).
	Regarding Claim 6 Balding teaches diseases outcomes rating to ordered or unordered features which is being interpreted as ordinal categorical features (Page 6 left column)
Regarding Claim 7 the teaching of Balding using 0, 1, and 2 is being interpreted to be a numeric input feature. Balding also teaches using a Pearson (chi squared test) to test the association to a null hypothesis of no association. 
Regarding Claim 8 Balding teaches a numeric SNP significance level which will be used to reject the null hypothesis (Page 9 right column) this is being interpreted as the target feature is a numeric feature.
Regarding Claim 10 Balding teaches a predictive input feature describing zygosity of a respective single nucleotide polymorphism (Figure 2)
Regarding claims 14, 15, and 16, These claims are the methods of 4, 5, and 7 using an apparatus. The apparatus is a generic computer and the methods disclosed in Lamparter uses a generic computer this would be obvious. 
	It would have been obvious to one of ordinary skill in the art before the effective filling date to have modified the teachings of Lamparter and Lorenzi to incorporate Balding to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to modify Lamparter and Lorenzi with Balding to reduce the number of variables by assigning values zygosity values to the SNPs of interest. Then using chi squared tests/ Pearson tests to test the association of these values to null hypothesis and correlate them. Thus, reducing variables while holding on to predictive power. One would have had a reasonable expectation of success because Lamparter works with SNPs and their significance to a certain biological pathway, SNPs affect the zygosity which can then be linked to diseases.
	
	Claims 9, 17, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lamparter (IDS 04/07/2020, NPL cit#4) and Lorenzi (IDS 04/07/2020, NPL cit#6) as applied to claim 1 and 11 above, and further in view of Wang et al (IDS 04/07/2020, NPL cit#10).
	Lamparter and Lorenzi teach a method of dimensionality reduction relating to correlation values of SNPs to a target feature in a subset of a genetic pathway. 
Lamparter and Lorenzi do not teach for each predictive marker of the one or more predictive markers that is associated with one or more related predictive input features in the group of predictive input features that belong to the per-marker proximate subset for the predictive marker, determining an investigation need indicator for the predictive marker based at least in part on the per-marker feature for the predictive marker and each per-feature correlation value for a related predictive input feature of the one or more related predictive input features; determining whether the investigation need indicator satisfies an investigation need threshold condition; and in response to determining that the investigation need indicator satisfies the investigation need threshold condition, performing a predictive correlation analysis on the one or more related predictive input features to determine a related subset of the one or more refined features.
	Regarding claim 9, Wang teaches an indicator function based on the P-value correlation co-efficient matrix of N associated tests. The indicator function takes different values depending on the threshold of 1 of the eigenvalues of the matrix. When the N association tests are the same (the eigenvalues are all 1) the correlation coefficient of the P-values is 1 between tests.
	Regarding claim 17 and 20, claim 17 is an apparatus for executing claim 9 and claim 20 is a program that displays on a computer readable medium executing claim 9. Wang teaches software that runs on a computer.
It would have been obvious to one of ordinary skill in the art before the effective filling date to have modified the teachings of Lamparter and Lorenzi to incorporate Wang to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to modify Lamparter and Lorenzi with Wang to combine P values across multiple association tests. Thus, reducing variables while holding on to predictive power. One would have had a reasonable expectation of success because Lamparter’s data are P values for individual SNPs, they can all be combined into one overall P value.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EDWARD HAYES whose telephone number is (571)272-6165. The examiner can normally be reached Monday-Friday 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEH/
Patent Examiner,
Art Unit 4182
/Karlheinz R. Skowronek/Supervisory Patent Examiner, Art Unit 1671